Case 9:20-md-02924-RLR Document 2801-1 Entered on FLSD Docket 02/12/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                        MDL NO 2924
    PRODUCTS LIABILITY                                                20-MD-2924
    LITIGATION


                                                JUDGE ROBIN L ROSENBERG
                                        MAGISTRATE JUDGE BRUCE REINHART
    _________________________________________/
    THIS DOCUMENT RELATES TO:
    Gloria Wilson                                                     Case No. 9:20-cv-81974
    _________________________________________/
                       (proposed) ORDER GRANTING PLAINTIFF’S MOTION
                             FOR EXTENSION OF TIME FOR SERVICE

            This matter having come before the Court on Plaintiff’s Motion and the Court being fully

    advised thereon;

            IT IS HEREBY ORDERED that Plaintiff shall have an additional 60 days from the date of

    this Order to effectuate service as to Defendants Patheon Manufacturing Services LLC and

    AmerisourceBergen Corporation.


    Date:                                               /s/
                                                        Hon.
